Citation Nr: 0920542	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
November 1981 to April 1982 and from April 1983 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to service 
connection for a heart condition.  The appellant perfected an 
appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. § 3.303.

In this case, there are multiple heart related diagnoses 
reported in the appellant's service treatment records and 
private medical records.  The most recent clinical evidence 
of a heart condition is the appellant's September 1983 
service treatment record which noted that the appellant had 
premature ventricular contractions and mitral valve prolapse.  
In his claim for benefits, however, the Veteran reported that 
his heart condition had been identified on Fire Department 
examinations performed up to the present.  In his VA Form 9, 
the Veteran made reference to his "current diagnosis" of 
heart disease.

While the appellant, as a lay person, is not competent to 
diagnose a heart condition; he is competent to report a 
contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-7 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In sum, the record contains evidence of heart disease first 
shown during ACDUTRA, reports of that condition in the years 
since service, and of a current disability.  An examination 
is needed to obtain a competent opinion as to whether the 
appellant has a current heart disease related to ACDUTRA.

In addition, the service treatment records at one point 
describe the mitral valve prolapse as "congenital."  
Service connection is available for congenital diseases, but 
not defects, that are aggravated in service.  A medical 
opinion may; however, be needed to determine whether the 
condition is a disease or defect and whether there was 
aggravation.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
submit evidence of current heart disease, 
including the reports of examinations 
provided by a fire department.  He should 
be advised that in the alternative, he 
may submit authorization for VA to obtain 
those records.

2.  The appellant should be afforded a VA 
examination, preferably by a physician, 
to determine whether he has a current 
heart disease related to the heart 
conditions identified in service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide opinions as to whether any 
condition identified in ACDUTRA was a 
congenital condition.  If so, the 
examiner should further opine as to 
whether the condition is a congenital 
defect of disease.  If a disease, the 
examiner should provide an opinion as to 
whether the disease was aggravated (there 
was an increase in underlying disability) 
in service.  

For any current heart condition that is 
not a congenital defect, the examiner 
should opine as to whether it had its 
onset in service or is otherwise related 
to a disease or injury in service.

The examiner should provide a rationale 
for these opinions.  The examiner is 
advised that the appellant is competent 
to report observable symptoms and history 
and that his reports must be considered 
in formulating any opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case. Thereafter, the 
case should be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




